Case 1:16-cr-20897-PAS Document 224 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 16-20897-CR-PAS

  UNTIED STATES OF AMERICA,

         Plaintiff,
  vs.

  PRINCESS CRUISE LINES, LTD.,

        Defendant.
  __________________________/

           ORDER AMENDING AGREED ORDER EXTENDING DEADLINE FOR
                             CERTIFICATIONS

         It has come to the Court’s attention that a Covered Vessel, the Carnival Legend, which

  was not due to return to United States waters until on or before October 1, 2021, is seeking to

  enter United States waters on or around July 5, 2021, for the purpose of receiving COVID-19

  vaccines for its crew members and contractors aboard. The Defendant, its parent corporation,

  and related corporate entities (collectively, the “Company”) contacted the Court Appointed

  Monitor (“CAM”) in connection with seeking an exemption for the vessel from the certifications

  required by the Court’s Agreed Order on October 16, 2020 Status Conference for ships entering

  United States waters [DE 207]. The Court understands that the vessel is currently located in or

  around Freeport, Bahamas, and that vaccines are not available in that location for those aboard the

  Carnival Legend. The Company’s request is to allow the vessel to come to an area within the 12

  nautical mile (nm) United States territorial sea boundary, though not closer than 4 nm, for the

  purpose of meeting a tender or other vessel carrying vaccines for those aboard the Carnival

  Legend. The Company has informed the CAM that once the vaccines are delivered, the Carnival

  Legend will leave the United States territorial sea. The Company further informed the CAM that
Case 1:16-cr-20897-PAS Document 224 Entered on FLSD Docket 07/02/2021 Page 2 of 2




  during this time that the vessel is within United States waters, it will not perform any

  environmental discharges, and will operate only on Marine Gas Oil.

         The Court is informed by the CAM that, based on the information provided by the

  Company, the Department of Justice does not object to this request, and that the Company has

  stated that they have conferred with the United States Centers for Disease Control and

  Prevention (“CDC”), and the CDC has approved the vessel to enter United States waters and

  conduct vaccinations. Based on the information described above, the Court agrees to suspend the

  current certification requirement for the Carnival Legend so that it may enter United States waters

  on or around July 5, 2021, for the purpose of administering COVID-19 vaccines for those aboard.

         Accordingly, it is hereby ORDERED that:

         The Carnival Legend may enter the territorial waters of the United States on or around July

  5, 2021, for the purpose of administering COVID-19 vaccines for those aboard, without providing

  the certification required by the Court’s Agreed Order on October 16, 2020 Status Conference

  [DE 207].

     DONE AND ORDERED in Miami, Florida, this 2nd day of July, 2021.



                                                 ___________________________________
                                                 PATRICIA A. SEITZ
                                                 UNITED STATES DISTRICT JUDGE

  cc: All counsel of record




                                                    2
